ORDER

Mohammad Aliakbari (“buyer”) appeals from the judgment of the trial court dismissing counts one through three of his amended petition against James Feicht and Lee Wisniewski (collectively “appraisers”) for breach of contract to a third party beneficiary, negligence, negligent representation, and violation of the Racketeering Influenced Corrupt Organizations Act (“RICO”).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).